 


114 HR 2414 IH: To facilitate the responsible communication of scientific and medical developments.
U.S. House of Representatives
2015-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2414 
IN THE HOUSE OF REPRESENTATIVES 
 
May 19, 2015 
Mr. Burgess (for himself, Mr. Long, and Mr. Schrader) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To facilitate the responsible communication of scientific and medical developments. 
 
 
1.Facilitating responsible communication of scientific and medical developments 
(a)GuidanceNot later than 18 months after the date of enactment of this Act, the Secretary of Health and Human Services shall issue draft guidance on facilitating the responsible dissemination of truthful and non-misleading scientific and medical information not included in the approved labeling of drugs and devices.  (b)DefinitionIn this section, the terms drug and device have the meaning given to such terms in section 201 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321). 
 
